Amendment to Performance-Based Restricted Stock Unit Grant Notice And Agreement
June 26, 2013
Page 1 of 1



Exhibit 10.2


FORM OF AMENDMENT TO
PERFORMANCE-BASED RESTRICTED STOCK UNIT GRANT NOTICE AND AGREEMENT


WHEREAS, pursuant to the terms of each Performance-Based Restricted Stock Unit
Grant Notice and Agreement between The Hillshire Brands Company (the “Company”)
and each Participant outstanding as of June 26, 2013 under the Company’s 2002
Long-Term Incentive Stock Plan or 2012 Long-Term Incentive Stock Plan (each, an
“Agreement”), the Compensation and Employee Benefits Committee of the Board of
Directors of the Company (the “Committee”) has reserved the right to amend the
terms of such Agreement; provided that an amendment that impairs the rights of
the holder of such award is subject to the holder’s consent; and


WHEREAS, the Committee has authorized the amendment of each of the Agreements to
provide for accelerated vesting of the award in certain circumstances upon or
following a change of control and to clarify the treatment of the award upon a
change of control.


NOW, THEREFORE, effective as of June 26, 2013, each Agreement is hereby amended
by inserting a new section immediately following the section of the Agreement
entitled “Involuntary Termination, Voluntary Termination and Non-Severance Event
Termination” (numbering the new section and renumbering all subsequent sections,
and all references thereto, accordingly), which new section shall read as
follows:


“[#].    Change of Control.


(a) Satisfaction of Performance Conditions. As of the date of a Change of
Control, the performance criteria under the Award shall be deemed to have been
met and your Earned PSUs shall be deemed equal to 100% of the number of PSUs
stated in Section 1 of this Agreement; provided, however, if the number of PSUs
that have become earned under an Award is established prior to the date of a
Change of Control (including a determination that no PSUs were earned under the
Award), then such number of PSUs shall not be affected by a subsequent Change of
Control.


(b) Acceleration of Vesting. If you have a Qualifying Termination as defined
below, all restrictions and forfeiture conditions on the Earned PSUs, determined
in accordance with subsection (a) above, shall automatically lapse upon your
Qualifying Termination; provided, however, that if the transaction giving rise
to the Change of Control is an offer to purchase all of the Company’s
outstanding voting stock for cash or if you have a Qualifying Termination within
six (6) months preceding a Change of Control, then the restrictions and
forfeiture conditions on the PSUs shall lapse immediately prior to the Change of
Control. Such PSUs shall be settled or paid within ten (10) business days after
the date such restrictions and forfeiture conditions lapse unless the
transaction giving rise to the Change of Control is an offer to purchase all of
the Company’s outstanding voting stock for cash, in which case such PSUs shall
be settled or paid in the same manner and at the same time as cash consideration
is paid to holders of shares of outstanding common stock of the Corporation.
Notwithstanding the foregoing, if you are or could become eligible for
retirement vesting pursuant to this Agreement prior to the PSU Vesting Date,
your vested PSUs shall be paid in accordance with the retirement vesting
provisions of this Agreement disregarding the Change of Control (or such earlier
date as may be permitted under Section 409A of the Code).


(c) Definition of Cause. For purposes of this Agreement, ‘Cause’ shall mean a
determination by the Company that you have willfully engaged in conduct
materially injurious to the Company or have committed a crime involving
dishonesty, moral turpitude or other disreputable behavior, including, but not
limited to, a violation of the Company’s Global Business Standards.


(d) Definition of Change of Control. For purposes of this Agreement, ‘Change of
Control’ shall have the meaning set forth in the Plan.


(e) Definition of Good Reason. For purposes of this Agreement, ‘Good Reason’
shall have the meaning set forth in the Company’s Severance Plans for Corporate
Officers, if you are a participant therein, or otherwise, ‘Good Reason’ shall
mean any of the following actions, if taken without your written consent: (i) a
material diminution in your base salary; (ii) a material diminution in your
authority, duties or responsibilities; (iii) a requirement by the Company that
you move your place of employment more than 50 miles from your place of
employment prior to such move; or (iv) a material breach by the Company of any
material agreement between the Company and you. Your employment with the



--------------------------------------------------------------------------------

Amendment to Performance-Based Restricted Stock Unit Grant Notice And Agreement
June 26, 2013
Page 2 of 2



Company may be terminated for Good Reason only if: (A) you provide written
notice to the Company of the occurrence of the Good Reason event (as described
above) within 90 days after you have knowledge of the circumstances constituting
Good Reason, which notice shall specifically identify the circumstances which
you believe constitute Good Reason, (B) the Company fails to correct the
circumstances constituting ‘Good Reason’ within 30 days after such notice, and
(C) you resign within 120 days after the initial existence of such
circumstances.


(f) Definition of Qualifying Termination. For purposes of this Agreement, a
‘Qualifying Termination’ shall mean either of the following events: (i)    any
termination of your employment by the Company for reasons other than Cause
within six (6) months preceding or within two (2) years following a Change of
Control; or (ii) a voluntary termination by you for Good Reason within two (2)
years following a Change of Control pursuant to a written notice of termination
that you deliver to the Company.”



